DETAILED ACTION

Applicant’s response filed on July 26, 2022 is acknowledged.

Allowable Subject Matter
Claims  1-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's claims filed on July 26, 2022, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-10, and 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a first hole which penetrates from the first surface to the second surface and the second terminal; an organic insulating layer provided between the first terminal and the second base member and adjacent to the display area, the organic insulating layer having a second hole beneath the first hole; and a connecting material provided on the first and second hole to electrically connect the first terminal and the second terminal to each other, wherein the organic insulating layer includes a sealant which attaches the first substrate and the second substrate, a diameter of the second hole is greater than a diameter of the first hole, and the first terminal comprising a first oxide electrode located on the first interlayer insulating layer, a second oxide electrode located above the first oxide electrode, and a second interlayer insulating layer located between the first oxide electrode and the second oxide electrode, the second terminal comprising a metal layer in contact with the second surface and a third oxide electrode in contact with the metal layer, and the first oxide electrode, the second oxide electrode, and the third oxide electrode are in contact with the connecting material.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 11 and 22, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 11; the limitations “a first hole which penetrates from the first surface to the second surface and the second terminal; an organic insulating layer provided between the first terminal and the second base member and adjacent to the display area, the organic insulating layer having a second hole beneath the first hole; and a connecting material provided on the first and second hole to electrically connect the first terminal and the second terminal to each other, wherein the organic insulating layer includes a sealant which attaches the first substrate and the second substrate, a diameter of the second hole is greater than a diameter of the first hole, and the first terminal comprising a first oxide electrode located on the first interlayer insulating layer, a second oxide electrode located above the first oxide electrode, and a second interlayer insulating layer located between the first oxide electrode and the second oxide electrode, the second terminal comprising a metal layer in contact with the second surface and a third oxide electrode in contact with the metal layer, and the first oxide electrode, the second oxide electrode, and the third oxide electrode are in contact with the connecting material.” in combination with all other claimed limitation of base claim 11 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 12-20 and 23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 12; the limitations “a first hole which penetrates from the first surface to the second surface and the second terminal; an organic insulating layer provided between the first terminal and the second base member and adjacent to the display area, the organic insulating layer having a second hole beneath the first hole; and a connecting material provided on the first and second hole to electrically connect the first terminal and the second terminal to each other, wherein the organic insulating layer includes a sealant which attaches the first substrate and the second substrate, a diameter of the second hole is greater than a diameter of the first hole, and at least one of the first terminal and the second terminal including an oxide electrode in contact with the connecting material.” in combination with all other claimed limitation of base claim 12 has not been disclosed by prior art of record, taken alone or in combination.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US20150263314 discloses a connecting material provided on the first and second hole to electrically connect the first terminal and the second terminal to each other in figure 1B, but fails to disclose an organic insulating layer provided between the first terminal and the second base member and adjacent to the display area, the organic insulating layer having a second hole beneath the first hole; and wherein the organic insulating layer includes a sealant which attaches the first substrate and the second substrate, a diameter of the second hole is greater than a diameter of the first hole, and at least one of the first terminal and the second terminal including an oxide electrode in contact with the connecting material.

US20150255487 discloses a connecting material provided on the first and second hole to electrically connect the first terminal and the second terminal to each other, the organic insulating layer  having a second hole beneath the first hole; and wherein the organic insulating layer includes a sealant which attaches the first substrate and the second substrate in figure 6 , but fails to disclose wherein the organic insulating layer includes a sealant which attaches the first substrate and the second substrate, a diameter of the second hole is greater than a diameter of the first hole, and at least one of the first terminal and the second terminal including an oxide electrode in contact with the connecting material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847